PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


INOVA ALEXANDRIA HOSPITAL,             
                Plaintiff-Appellant,
                 v.
DONNA E. SHALALA, Secretary,                     No. 00-1409
Department of Health and Human
Services,
               Defendant-Appellee.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                  Gerald Bruce Lee, District Judge.
                          (CA-99-1102-A)

                      Argued: November 2, 2000

                      Decided: March 26, 2001

     Before WILLIAMS and MICHAEL, Circuit Judges, and
  Joseph F. ANDERSON, Jr., Chief United States District Judge
     for the District of South Carolina, sitting by designation.



Affirmed by published opinion. Judge Michael wrote the opinion, in
which Judge Williams and Chief Judge Anderson joined.


                            COUNSEL

ARGUED: Edith Sophia Marshall, POWERS, PYLES, SUTTER &
VERVILLE, P.C., Washington, D.C., for Appellant. Janet Rehnquist,
Assistant United States Attorney, Alexandria, Virginia, for Appellee.
2                INOVA ALEXANDRIA HOSP. v. SHALALA
ON BRIEF: Helen F. Fahey, United States Attorney, Alexandria,
Virginia, for Appellee.


                             OPINION

MICHAEL, Circuit Judge:

   Inova Alexandria Hospital (the Hospital) contested its Medicare
reimbursement for 1994 by filing an administrative appeal with the
Provider Reimbursement Review Board (the Board) of the U.S.
Department of Health and Human Services (HHS). The Board dis-
missed the appeal because the Hospital failed to file certain papers on
time. The Hospital then challenged the Board’s dismissal by suing the
Secretary of HHS in federal court. The district court reviewed the
Board’s dismissal decision on the merits and granted summary judg-
ment to HHS. We are presented with two questions: (1) whether the
Hospital is entitled to judicial review and (2) whether, if judicial
review is available, the Board acted properly in dismissing the Hospi-
tal’s administrative appeal. We conclude that the Hospital is entitled
to judicial review, but after considering the merits we affirm the
award of summary judgment to HHS.

                                  I.

   The Hospital is a Medicare provider. To be reimbursed for the ser-
vices it furnishes to Medicare beneficiaries, the Hospital submits an
annual cost report to its fiscal intermediary (or paying agent), Trigon
Blue Cross and Blue Shield (Trigon). As a fiscal intermediary Trigon
acts under contract with the Secretary of HHS. See 42 U.S.C.
§ 1395h. This case arises out of Trigon’s disallowance in August
1996 of a portion (about $290,000) of the Hospital’s requested reim-
bursement for fiscal year 1994. In January 1997 the Hospital filed a
timely appeal of Trigon’s determination to the Board. (The appeal
document was a request for a hearing before the Board. See 42 U.S.C.
§ 1395oo.) In July 1997 the Board sent a letter to the Hospital, with
a copy to Trigon, setting forth a schedule for submission of position
papers. The letter said that preliminary position papers were due by
November 1, 1998, and final papers by February 1, 1999. In Septem-
                 INOVA ALEXANDRIA HOSP. v. SHALALA                    3
ber 1997 the Board sent a reminder letter to the Hospital that repeated
the briefing schedule and warned that failure to meet the deadlines
would result in dismissal of the appeal.

   The Hospital failed to file either a preliminary or a final position
paper. The failure was due to internal confusion at the Hospital in the
wake of a corporate acquisition, specifically, Inova Health System’s
acquisition of the Hospital, which occurred after the appeal was filed
but before the position papers were due. David Eunpu, a hospital
employee, was initially responsible for handling the appeal. After the
acquisition many of Eunpu’s duties changed, and he mistakenly
assumed that someone else would be handling the appeal. Because the
appeal remained Eunpu’s responsibility, the Hospital failed to file the
position papers. Because of this failure, the Board dismissed the Hos-
pital’s appeal. The Hospital requested that the Board reinstate the
appeal on the grounds of innocent and inadvertent mistake, but the
Board denied the request. The Board concluded that "administrative
oversight is not a sufficient basis upon which to reinstate an appeal."
The Hospital next requested that the Health Care Financing Adminis-
tration (HCFA) review the Board’s decision denying the appeal, but
the HCFA declined to undertake any review.

   The Hospital thereafter sued HHS in federal court, claiming that
the Board’s actions in dismissing and not reinstating the Hospital’s
administrative appeal were arbitrary and capricious, violated the Hos-
pital’s right to a hearing under the Medicare Act, and violated the Due
Process Clause. The Hospital also asserted that the Board’s rule
regarding the dismissal of appeals is invalid because it was not pro-
mulgated under the APA’s notice and comment procedure. HHS
moved to dismiss for lack of jurisdiction, asserting that the Board’s
actions were discretionary and not subject to judicial review. In the
alternative, HHS moved for summary judgment on the ground that the
Board’s actions were justified in the circumstances. As we read the
district court’s order, the court assumed jurisdiction and then granted
summary judgment to HHS, concluding that the Board acted properly
when it dismissed and refused to reinstate the Hospital’s administra-
tive appeal. The Hospital appeals the district court’s order.

                                  II.

   We turn first to the matter of jurisdiction. In district court and in
its brief to us, HHS argued that the Hospital was not entitled to judi-
4                INOVA ALEXANDRIA HOSP. v. SHALALA
cial review of the Board’s decisions relating to the dismissal of the
Hospital’s administrative appeal. At oral argument, however, HHS
conceded that judicial review is available and urged us to affirm on
the merits. Although there is presently no objection to our jurisdic-
tion, we nonetheless believe that the issue should be examined. See
Sigmon Coal Co. v. Apfel, 226 F.3d 291, 299 (4th Cir. 2000) ("We
are duty-bound to clarify our subject matter jurisdiction even if the
parties do not [pursue] it as an issue.").

    As the Supreme Court has instructed, "We begin with the strong
presumption that Congress intends judicial review of administrative
action." Bowen v. Mich. Acad. of Family Physicians, 476 U.S. 667,
670 (1986). Indeed, the APA provides for review "except to the extent
that (1) statutes preclude judicial review; or (2) agency action is com-
mitted to agency discretion by law." 5 U.S.C. § 701(a). This case
involves the second exception, whether the agency’s action is com-
mitted to its discretion by law. This exception to judicial review is a
"very narrow one," reserved for "those rare instances where statutes
are drawn in such broad terms that in a given case there is no law to
apply." Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S.
402, 410 (1971) (internal quotation marks omitted). There is no law
to apply if "the statute is drawn so that a court would have no mean-
ingful standard against which to judge the agency’s exercise of discre-
tion." Heckler v. Chaney, 470 U.S. 821, 830 (1985). In other words,
judicial review is foreclosed if the "agency action of which plaintiff
complains fails to raise a legal issue which can be reviewed by the
court by reference to statutory standards and legislative intent." Str-
ickland v. Morton, 519 F.2d 467, 470 (9th Cir. 1975). However, even
if the underlying statute does not include meaningful (or manageable)
standards, "regulations promulgated by an administrative agency in
carrying out its statutory mandate can provide standards for judicial
review." CC Distribs., Inc. v. United States, 883 F.2d 146, 154 (D.C.
Cir. 1989) (internal quotation marks omitted).

   Here, the Medicare Act provides the Board with broad authority to
develop procedures for provider appeal hearings. Specifically, the Act
grants to the Board "full power and authority to make rules and estab-
lish procedures, not inconsistent with the provisions of this subchapter
or regulations of the Secretary, which are necessary or appropriate to
carry out the provisions of this section." 42 U.S.C. § 1395oo(e).
                 INOVA ALEXANDRIA HOSP. v. SHALALA                     5
Under this authority the Board adopted the following rule: "If [the
provider] fail[s] to submit [a] final position paper to the Board by the
due date, the Board may dismiss the appeal." See Provider Reim-
bursement Manual (PRM) § 2921.4E (1993).1

   The question for us is whether there are manageable standards for
judicial review of the Hospital’s claims that the Board erred in dis-
missing the appeal for failure to file timely position papers. For start-
ers, we clearly have manageable standards to review the Board’s
action in connection with three of the Hospital’s claims: (1) that the
Board violated the Due Process Clause, (2) that the Board violated the
Hospital’s right to a hearing under the Medicare Act, and (3) that the
Board’s dismissal rule is invalid because it was not promulgated
under the APA’s notice and comment procedure. We may review the
Hospital’s due process claim because it is well settled that even if
agency action is committed to its discretion by law, a court may still
determine whether the action is constitutional. See, e.g., Padula v.
Webster, 822 F.2d 97, 101 (D.C. Cir. 1987); Garcia v. Neagle, 660
F.2d 983, 988 (4th Cir. 1981). This is because the Due Process Clause
provides a manageable standard that allows for review. We may also
review the Hospital’s Medicare Act claim because the Act does not
allow the Board to adopt rules or procedures that are inconsistent with
the provisions of the Act. See 42 U.S.C. § 1395oo(e). Even if the
Board purports to give itself complete discretion by rule to dismiss an
appeal for failure to file a position paper, the Board’s power to dis-
miss is nevertheless circumscribed by the provisions of the Medicare
Act. Because the Hospital’s Medicare Act claim turns on the scope
of the Act, there is a judicially manageable standard for analyzing this
claim. Likewise, we may review the Hospital’s claim that the Board’s
rule regarding dismissal of appeals should have been promulgated
under the APA’s notice and comment procedure. Because this claim
turns on whether the APA requires such a rule to be promulgated
under the notice and comment procedure, see 5 U.S.C. § 553(b)(A),
the APA provides the statutory standard for our analysis.
  1
   This rule was repealed after the Board’s decision in this case. Cur-
rently, the Provider Reimbursement Manual does not contain any rules
regarding the late submission of position papers.
6                INOVA ALEXANDRIA HOSP. v. SHALALA
   It is a closer question whether we have the power to review the
Hospital’s claim that the Board acted arbitrarily and capriciously. For
judicial review to be appropriate, there must be a manageable stan-
dard in either the statute or the Board’s rule by which we may judge
whether the Board’s actions were arbitrary and capricious. Without
deciding whether the statute supplies such a standard, we conclude
that the Board’s rule supplies a "meaningful standard against which
to judge the [Board’s] exercise of discretion." Chaney, 470 U.S. at
830. The Board’s rule states, "If [the provider] fail[s] to submit [a]
final position paper to the Board by the due date, the Board may dis-
miss the appeal." PRM § 2921.4E. As we will explain, this rule
should not be read as reserving to the Board absolute and unfettered
discretion to dismiss an appeal. Rather, it should be read as allowing
the Board to dismiss an appeal only if a provider cannot show excus-
able neglect.

   We interpret the Board’s rule in this manner for several reasons.
First, the decision to dismiss an appeal is not the kind of decision that
is ordinarily committed exclusively to agency discretion by law.
"Agency actions are more likely to be committed to agency discretion
when they involve factual disputes, particularly those of a politically
sensitive nature." Bd. of Trs. v. Sullivan, 965 F.2d 558, 562 (7th Cir.
1992). The decision to dismiss an administrative appeal is similar to
the kind of dismissal decisions that courts routinely review for error.
See, e.g., Fed. R. Bankr. P. 8001(a) (dismissal for failure to file a doc-
ument); Fed. R. Civ. P. 37 (dismissal for failure to comply with dis-
covery order); Fed. R. Civ. P. 41(b) (dismissal for failure to
prosecute). Second, there is no affirmative evidence that the Board
intended to insulate its decisions to dismiss appeals from judicial
review. Indeed, HHS conceded at oral argument that we have jurisdic-
tion to review the Board’s action. Third, we are hesitant to interpret
the Board’s rule as precluding judicial review in light of the substan-
tial interests at stake in the provider reimbursement arena. These
interests are served by a provider appeals process that is fair and
evenhanded. If we were to interpret the Board’s rule as precluding
review, the Board could, subject to the minimum constraints of due
process, enforce the rule in a manner that is quite imperious.

  We recognize that the language of the rule — "the Board may dis-
miss" — suggests that the Board intended to exercise discretion in
                 INOVA ALEXANDRIA HOSP. v. SHALALA                      7
dismissing appeals. However, language allowing for discretion does
not create unlimited discretion. "[T]he mere fact that a statute con-
tains discretionary language does not make agency action unreview-
able." Beno v. Shalala, 30 F.3d 1057, 1066 (9th Cir. 1994); cf.
Robbins v. Reagan, 780 F.2d 37, 45 (D.C. Cir. 1985) ("Even when
there are no clear statutory guidelines, courts often are still able to
discern from the statutory scheme a congressional intention to pursue
a general goal."). Thus, courts routinely conclude that judicial review
is available notwithstanding statutory language that seemingly allows
for unlimited discretion. See, e.g., Dickson v. Sec’y of Defense, 68
F.3d 1396, 1399 (D.C. Cir. 1995) ("[The] [B]oard . . . may excuse a
failure to file within three years after discovery if it finds it to be in
the interest of justice."); Beno, 30 F.3d at 1062 ("The Secretary may
waive compliance . . . as the case may be, to the extent and for the
period he finds necessary to enable [a state] to carry out an [experi-
mental] project."). In the end, we are satisfied that the Board did not
intend to reserve to itself unlimited discretion to dismiss appeals for
the failure to file timely position papers.

   Again, we read the Board’s rule as allowing dismissal only if the
provider cannot show excusable neglect for its failure to file a timely
position paper. Interpreting the Board’s rule in this manner effectively
balances two competing concerns: the Board’s interest in efficiency
and the provider’s interest in fair treatment. The Board’s interest in
the efficient management of its docket is supported by its ability to
dismiss the appeals of providers who miss deadlines. Providers, on
the other hand, have an interest in having their appeals heard and in
receiving fair treatment in the process. The rule thus allows the Board
to dismiss appeals, but only if the provider lacks a justifiable excuse
for its failure to file.

   The Board’s discretion is limited by the excusable neglect standard.
Excusable neglect is a manageable standard that makes judicial
review possible. Cf. Dickson, 68 F.3d at 1403 (holding that "in the
interest of justice" is a judicially manageable standard); W. Med.
Enters., Inc. v. Heckler, 783 F.2d 1376, 1381 (9th Cir. 1986) (holding
that the "standard of ‘good cause’ is not so broad that there ‘is no law
to apply’"). Accordingly, we may review the Hospital’s claim that the
Board acted in an arbitrary and capricious manner in dismissing the
appeal.
8                INOVA ALEXANDRIA HOSP. v. SHALALA
   In sum, there are judicially manageable standards for reviewing
each of the Hospital’s claims. As a result, there is no bar to judicial
review because none of the Hospital’s claims are "committed to
agency discretion by law." 5 U.S.C. § 701(a).

                                  III.

   We proceed, therefore, to consideration of the district court’s grant
of summary judgment to HHS. The district court concluded that the
Board’s "actions in dismissing the [Hospital’s] appeal were taken in
accordance with its established procedures and statutory authority."
The dismissal, the court said, "was due to [the Hospital’s] negligent
failure to proceed within the very reasonable procedural process pro-
vided." No material facts are in dispute, and we review the grant of
summary judgment de novo. See Deans v. CSX Transp., Inc., 152
F.3d 326, 330 (4th Cir. 1998).

                                   A.

   The first of the Hospital’s four claims is that the Board’s dismissal
of its appeal violated the provisions of the Medicare Act that give a
provider the right to a hearing to challenge a fiscal intermediary’s
reimbursement determinations. See 42 U.S.C. § 1395oo(a). The Hos-
pital argues that it has been wrongfully deprived of a hearing because
the statute does not expressly permit the Board to dismiss an appeal
(that is, a hearing request) for failure to file a timely position paper.
We disagree.

   The gist of the Hospital’s argument appears to be that it has an
absolute right to a hearing. The Medicare Act, however, cannot be
read so broadly. Rather, the right to a hearing must be read in con-
junction with the statutory provision that allows the Board to establish
procedures to implement the section providing for appeals (or hear-
ings). See 42 U.S.C. § 1395oo(e). This provision surely empowers the
Board to adopt rules that govern the dismissal of provider appeals. As
a result, we do not read the Medicare Act as affording providers an
unqualified right to a hearing. Of course, it would be a violation of
the Medicare Act if the Board adopted procedures that unduly bur-
dened the right to a hearing. But the Act is not offended by a rule that
allows for dismissal when position papers are not filed on time.
                 INOVA ALEXANDRIA HOSP. v. SHALALA                   9
Indeed, many agencies have rules that provide for the dismissal of a
party’s case when it has unreasonably failed to comply with the agen-
cy’s procedural rules. See, e.g., Hooper v. Nat’l Transp. Safety Bd.,
841 F.2d 1150, 1151 (D.C. Cir. 1988) (discussing NTSB’s authority
to dismiss appeals under board rule for failure to file timely briefs);
Colantuoni v. Macomber, 807 F. Supp. 835, 838 (D.D.C. 1992)
(upholding agency’s dismissal of complaint for failure to file
requested papers). In sum, a provider’s statutory right to a hearing is
not unduly burdened by a rule allowing dismissal for failure to file a
timely position paper.

                                  B.

   Second, the Hospital claims that even if the Medicare Act allows
for a dismissal rule dealing with the failure to file papers on appeal,
the Board was required to promulgate the rule under the APA’s notice
and comment procedure. This is not the case. "[R]ules of agency
organization, procedure, or practice" are exempt from the notice and
comment provisions of the APA. 5 U.S.C. § 553(b)(A). A rule fits
within this exemption if it does not "‘alter the rights or interests of
parties.’" JEM Broad. Co. v. FCC, 22 F.3d 320, 326 (D.C. Cir. 1994)
(quoting Batterton v. Marshall, 648 F.2d 694, 707 (D.C. Cir. 1980)).
A rule that simply prescribes "the manner in which the parties present
themselves or their viewpoints to the agency" does not alter the
underlying rights or interests of the parties. Id. (quoting Batterton,
648 F.2d at 707).

   The D.C. Circuit case of JEM Broad. Co. v. FCC shows why the
Board’s appeal dismissal rule is exempt from notice and comment. In
JEM the plaintiff challenged an FCC rule that prohibited an applicant
from amending its license application after submission. The rule
allowed the FCC to reject incomplete submissions, and the plaintiff
argued that the rule should have been promulgated under the APA’s
notice and comment procedure. The D.C. Circuit disagreed, conclud-
ing that the rule fell within the "agency organization, procedure, or
practice" exception. The "critical fact," according to the court, was
that the rule did not alter the "substantive standards" by which the
FCC evaluated license applications. Id. at 327. Like the FCC in JEM,
the Board here adopted a rule that does not alter the substantive stan-
dards by which it reviews provider claims. Rather, it adopted a proce-
10               INOVA ALEXANDRIA HOSP. v. SHALALA
dural rule for handling appeals. As a result, the Board was not
required to promulgate its rule under the APA’s notice and comment
procedure.

                                  C.

   Third, the Hospital claims that the Board was arbitrary and capri-
cious in dismissing the appeal. See 5 U.S.C. § 706(2)(A) (providing
that a reviewing court shall set aside agency action that is "arbitrary,
capricious, an abuse of discretion, or otherwise not in accordance with
law"). Again, we disagree. "The scope of review under the ‘arbitrary
and capricious’ standard is narrow and a court is not to substitute its
judgment for that of the agency." Motor Vehicle Mfrs. Ass’n of the
United States v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
(1983). First off, the agency must provide an adequate explanation for
its actions, and the explanation must show a "rational connection
between the facts found and the choice made." Id. (internal quotation
marks omitted). The required explanation must be articulated by the
agency at the time of its action; neither we nor the agency may supply
the explanation on appeal. See SEC v. Chenery Corp., 318 U.S. 80,
87 (1943); Am. Trucking Ass’ns v. Fed. Highway Admin., 51 F.3d
405, 411 (4th Cir. 1995). In reviewing the adequacy of the agency’s
explanation, we must "consider whether the decision was based on a
consideration of the relevant factors and whether there has been a
clear error of judgment." State Farm, 463 U.S. at 43 (internal quota-
tion marks omitted). The explanation, however, does not have to be
a "model of analytic precision." Dickson, 68 F.3d at 1404. Rather, we
will "uphold a decision of less than ideal clarity if the agency’s path
may reasonably be discerned." Bowman Transp., Inc. v. Arkansas-
Best Motor Freight Sys., 419 U.S. 281, 286 (1974).

   The Hospital challenges the timing as well as the adequacy of the
Board’s explanation for the dismissal of the appeal. The Hospital
complains that the Board did not issue its explanation until the Hospi-
tal applied for reinstatement, which was after the Board had already
dismissed the appeal. Normally, an agency must provide its explana-
tion at the time of the agency action. See Chenery Corp., 318 U.S. at
87. In this case the Board considered the merits of whether dismissal
was warranted at the time the Hospital applied for reinstatement
                  INOVA ALEXANDRIA HOSP. v. SHALALA                    11
                                     2
rather than at the time of dismissal. The Board gave adequate notice
to the Hospital that it would dismiss the appeal if the Hospital failed
to file position papers on a timely basis. When the Hospital did fail
to file, the Board simply dismissed the appeal. At that time, of course,
the Board had no knowledge as to why the Hospital missed the filing
deadline. However, when the Hospital applied for reinstatement, the
Board considered the merits of whether dismissal was warranted. In
these circumstances, even though the Hospital did not receive the
Board’s explanation for dismissal until the decision to deny reinstate-
ment, there was no prejudice to the Hospital. In other words, the tim-
ing of the Board’s explanation was reasonable.

   The Hospital argues that the Board’s statement of explanation was
inadequate because it was not based on "a consideration of the rele-
vant factors." State Farm, 463 U.S. at 43. The Board, however, gave
adequate consideration to whether the Hospital could show excusable
neglect for its failure to file timely position papers. The Board’s deci-
sion began with a discussion of the circumstances that led to the Hos-
pital’s failure to file its papers on time. The Board then concluded that
simple "administrative oversight" was not a sufficient excuse. The
Board stressed that "[w]hen the Hospital was purchased, someone [in
authority] should have clarified who was responsible for this appeal
and notified the Board as to whom to send correspondence." Finally,
the Board distinguished one of its prior decisions, cited by the Hospi-
tal, in which an appeal had been reinstated because of the death of the
provider’s representative. It is evident from the Board’s explanation
that it amply considered the Hospital’s proffered excuse. The Hospital
nevertheless argues that the Board should have considered whether a
sanction less onerous than dismissal might have been appropriate. As
a general rule, the consideration of whether a lesser sanction might be
adequate should be a step in the path to the ultimate decision that dis-
missal is a fair sanction for a particular litigant. But this does not
mean that the Board’s explanation had to include express consider-
ation of possible alternatives to its decision. See State Farm, 463 U.S.
  2
   The Board’s authority to reinstate an appeal is broad. At the time of
the Hospital’s appeal the Provider Reimbursement Manual provided,
"The Board may, at its discretion, reinstate a dismissed request for hear-
ing on its own motion or on the request of a party." PRM § 2924.4D
(1993).
12               INOVA ALEXANDRIA HOSP. v. SHALALA
at 51 ("[A]n agency [need not] consider all policy alternatives in
reaching [a] decision."). The Board’s explanation here, which is fairly
comprehensive, demonstrates that the Board gave adequate consider-
ation to the relevant factor of whether the Hospital could show excus-
able neglect. Nothing more is required.

   The Hospital also argues that the Board committed a "clear error
in judgment" in dismissing the appeal. This occurs "only if the error
is so clear as to deprive the agency’s decision of a rational basis."
Wawszkiewicz v. Dep’t of Treasury, 670 F.2d 296, 301 (D.C. Cir.
1981) (internal quotation omitted). The Hospital argues that the Board
irrationally concluded that administrative oversight is not a valid
excuse. We disagree. Because the Hospital’s failure to file timely
position papers was due to circumstances entirely within its own con-
trol, the Board had a rational basis for its decision. Cf. W. Med.
Enters., 783 F.2d at 1381 (upholding agency’s determination that
administrative neglect does not excuse a party’s late filing of a notice
of appeal). The Hospital also argues that the Board acted irrationally
because it has not enforced the dismissal rule consistently from case
to case. The Hospital claims that the Board has excused similar lapses
in other appeals. Specifically, the Hospital claims that in other cases
the Board has determined that dismissal for failure to file a timely
position paper is proper only if the provider intended to abandon its
appeal. However, the one case cited by the Hospital is from a period
when the Board’s rule specified that dismissal was only warranted if
the provider intended to abandon its appeal. That was not the rule in
place while the Hospital’s appeal was pending. In short, the Hospital
has given us no reason to conclude that the Board has been inconsis-
tent in enforcing its dismissal rule. Therefore, it was not a clear error
in judgment to dismiss the Hospital’s appeal as a result of its neglect.

   The Board provided an adequate explanation for its actions. It con-
sidered whether the Hospital could show excusable neglect, and it
rationally concluded that the Hospital’s excuse was inadequate. As a
result, we hold that the Board’s actions were not arbitrary and capri-
cious.

                                  IV.

  Fourth, the Hospital claims that its due process rights were violated
because it did not have the opportunity for a hearing to challenge the
                 INOVA ALEXANDRIA HOSP. v. SHALALA                   13
fiscal intermediary’s determination. However, just as the Medicare
Act does not provide an unqualified right to a hearing, neither does
the Due Process Clause provide such a right. Agency proceedings and
court cases are routinely dismissed for failure to comply with proce-
dural rules. See, e.g., Fed. R. Bankr. P. 8001(a) (dismissal for failure
to file a document); Fed. R. Civ. P. 37 (allowing dismissal for failure
to comply with discovery order); Fed. R. Civ. P. 41(b) (dismissal for
failure to prosecute); Hooper, 841 F.2d at 1151 (discussing NTSB’s
authority to dismiss appeals under Board rule for failure to file timely
briefs); Colantuoni, 807 F. Supp. at 837 (upholding agency’s dis-
missal of complaint for failure to file requested papers). The Hospital
does not contend that it did not have an adequate opportunity to argue
to the Board that dismissal was unwarranted. Therefore, the Hospi-
tal’s due process rights were not violated by the dismissal.

                                  V.

  In conclusion, the Hospital is entitled to judicial review of the
Board’s actions in dismissing the Hospital’s administrative appeal.
However, because the Board’s dismissal of the Hospital’s appeal was
appropriate in the circumstances, the district court’s award of sum-
mary judgment to HHS is affirmed.

                                                           AFFIRMED